This suit was brought against the administrator and the heirs of an elderly lady decedent, to require conveyances in the nature of a specific performance of an alleged oral contract of the decedent with her nephew, the plaintiff, to devise real estate to him including the home of the decedent; the alleged consideration for the oral contract being personal attentions and business services and assistance rendered by the plaintiff nephew to the decedent at her request during the last months of her life.
The Chancellor dismissed the bill of complaint on motion, and plaintiff appealed.
It is not alleged that the decedent intentionally put the plaintiff into actual possession or control of any portion of the land in pursuance of the alleged oral agreement to devise it or any part of it to the plaintiff in consideration of the aforesaid personal attentions and business services and assistance, even if that would make a case for the relief prayed.
Considered as an entirety, the allegations of the bill of complaint are legally insufficient to justify a decree for the relief prayed.
Affirmed.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur. *Page 520